Holmes, J.,
dissenting. I must dissent from the majority opinion because I do not believe that the conclusions reached comport with the legislative intent of the statute construed.
R.C. 2941.143 is intended by the General Assembly to enhance the penalty of felonies of the third and fourth degree in which the offender, while committing the underlying violent offense, also injures or threatens to injure any person with a deadly weapon. This point was emphasized in the state’s brief as follows: “ * * * it should be assumed that the legislature enacted Revised Code 2941.143 for its obvious purpose: to punish those offenders who commit what are necessarily violent offenses at least as severely] if not more severe[ly] than other non-violent offenders. Any other interpretation of *430Revised Code 2941.143 renders it all but ineffective in accomplishing the clear legislative intent behind it.” The offense of aggravated vehicular homicide is not an “offense of violence” as the term is defined within the Criminal Code of Ohio. Under the definitional section of R.C. Title 29, at R.C. 2901.01(1), “offense of violence” means any of the following:
<((1) * * * 5

U * + *

“(3) An offense, other than a traffic offense, under an existing or former municipal ordinance or law of this or any other state or the United States, committed purposely or knowingly, and involving physical harm to persons or a risk of serious physical harm to persons[.]” (Footnote added.)
The crimes listed in R.C. 2901.01(I)(1) as offenses of violence are homicide (not including aggravated vehicular homicide), assault, menacing, kidnapping, abduction, extortion, rape, sexual battery, felonious sexual penetration, arson, disrupting public services, vandalism, robbery, burglary, inciting to violence, riot, inducing panic, domestic violence, intimidation, escape, aiding escape, carrying concealed weapons, and having weapons under disability.
In addition to these enumerated crimes, the legislature has also provided that an offense committed purposely or knowingly, and involving physical harm to persons or a risk of serious physical harm to persons is also an “offense of violence.” R.C. 2901.01(I)(3). Under this portion of the definition, in order for the offense to be one of “violence,” there must be knowledge, intent or scienter, which is obviously absent in the charge of vehicular homicide or aggravated vehicular homicide.
The culpable mental state of the crime of aggravated vehicular homicide is recklessness, not a higher degree of mental culpability required for crimes of violence, which, in my view, would be required to consider an individual guilty of a specification of physical harm under R.C. 2941.143.
I conclude that the legislature intended that in order for R.C. 2941.143 to be applicable, there must be an offense that had an animus separate from the enhancement criteria of harm or threat of harm. The underlying offense here, the crime of aggravated vehicular homicide, could not have been committed without causing physical harm. As noted by the appellee in his *431brief, the essential element of an offense of aggravated vehicular homicide is physical harm, and any additional charges based on physical harm without a change in elements or animus would therefore, as concluded by the court of appeals, be subsumed within the original charge.
There are situations under the criminal laws where the legislature has clearly manifested an intention to allow the “tacking on” of elements of an offense to enhance the punishment of offenders involved in violent offenses. Our courts have properly recognized this justifiable legislative public policy determination. Accordingly, in State v. Jenkins (1984), 15 Ohio St.3d 164, 177-178, 15 OBR 311, 322-323, 473 N.E.2d 264, 279-280, this court held the aggravated murder statute constitutional even assuming that some aggravating factors that may be “tacked on” to an indictment for aggravated murder would simply duplicate an element of the offense, since similar factors are used to elevate the offense from murder to aggravated murder. R.C. 2923.13, commonly referred to as the weapons under disability statute, prohibits certain persons, including fugitives from justice, persons convicted of any felony of violence, and persons who are drug dependent or chronic alcoholics, from acquiring, carrying or using a firearm. The violation of this section could reasonably be added to the violation of another section of criminal law; also, the firearm specification of R.C. 2929.71 may be properly added as an enhancement to the underlying crime.
Unfortunately, I must admit that R.C. 2941.143 may conceivably be interpreted as the majority has done here, but as expressed within my dissent I conclude that the General Assembly intended otherwise. In that the majority has so determined that R.C. 2941.143 does apply to aggravated vehicular homicide, I must dissent therefrom, and strongly suggest that the General Assembly needs to review the public policy issues within this section of law as interpreted by this majority.
H. Brown, J., concurs in the foregoing dissenting opinion.
*432APPENDIX
[[Image here]]

. Paragraph (1) sets forth the following list of violent offenses, which does not include aggravated vehicular homicide:
“A violation of sections 2903.01, 2903.02, 2903.03, 2903.04, 2903.11, 2903.12, 2903.13, 2903.21, 2903.22, 2905.01, 2905.02, 2905.11, 2907.02, 2907.03, 2907.12, 2909.02, 2909.03, 2909.04, 2909.05, 2911.01, 2911.02, 2911.11, 2911.12, 2917.01, 2917.02, 2917.03, 2917.31, 2919.25, 2921.03, 2921.34, 2921.35, 2923.12, and 2923.13 of the Revised Code[.]"